FILED  Case: 1:18-cr-00035 Document #: 127 Filed: 11/26/19 Page 1 of 11 PageID #:745



      Nov 26       n$10            UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
    THOMASGBRUTON
         -otsrnlcr
crrix, U.S.                  --'
                          couRT
                                         EASTERN DIVISION

    LINITED STATES OF AMERICA
                                                        No. 18 CR 35         JUDGE THARP
              v.
                                                        Violations: Title 18, United States     Code,
    JAMES VORLEY and                                    Sections 1343 and 2; Title 18, United   States
    CEDRIC CHANU,                                       Code, Section 1349

              Defendants.

                                     SUPERSEDING INDICTMENT

                                            COUNT ONE
                   (Conspiracy to Commit Wire Fraud Affecting a Financial Institution)

              The SPECIAL JUNE 2018 GRAND JURY charges:

              l.     At times relevant to this Superseding Indictment:

                                   The Defendants and Related Entities

                     a.      JAMES VORLEY ("VORLEY") worked from in or around May 2007 until

    in or around March 2015 as a metals trader at Deutsche Bank AG, where he traded precious metals

    futures contracts. VORLEY was based in London, United Kingdom.

                     b.      CEDzuC CHANU ("CHANU") worked from in or around March 2008 until

    in or around December 2013 as a metals trader at Deutsche Bank AG, where he traded precious

    metals futures contracts. From in or around March 2008 to in or around May 2011, CHANU was

    based   in London, United Kingdom, and from in or around May 2011 to in or around December

    2013, CHANU was based in the Republic of Singapore.

                     c.      David Liew ("Liew") worked from in or around July 2009 until in or around

    February 2012 as a metals trader at Deutsche Bank AG, where he traded precious metals futures

    contracts. Liew was based in the Republic of Singapore.
    Case: 1:18-cr-00035 Document #: 127 Filed: 11/26/19 Page 2 of 11 PageID #:746



               d.        Deutsche Bank AG, together with its subsidiaries and affiliates, was a global

banking and financial services company. Deutsche Baxk AG operated in the United States, United

Kingdom, Republic     of   Singapore, and elsewhere, and operated global commodities trading

businesses that included the trading of precious metals futures contracts.

               e.        Deutsche Bank AG was a financial institution within the definition of Title

18, United States Code, Section 20.

                               Market Background and Definitions

                         A "futures contract" was a type of legally binding contract to buy or sell   a

particular product or financial instrument at an agreed-upon price and on an agreed-upon date in

the future. When the parties to the futures contract (namely, the buyer and the seller) entered into

their agreement, the buyer agreed to pay for, and the seller agreed to provide, a particular product

or financial instrument at the agreed-upon price on the agreed-upon date in the future.

               g.      Futures contracts were traded on markets designated and regulated by the

United States Commodity Futures Trading Commission ("CFTC").

               h.      The CME Group Inc. ("CME Group") was a commodities marketplace

made up of several exchanges, including the Commodity Exchange, Inc. ("COMEX") and New

York Mercantile Exchange, Inc. ('NYMEX"). Each of COMEX and NYMEX was a "registered

entity" with the CFTC.

               i.     Each of COMEX and        NYMEX utilized an electronic trading system called

"Globex," which allowed market participants to trade futures contracts from anywhere in the

world. The CME Group operated Globex using computer servers located in Chicago and Aurora,

Illinois.

              j.      Precious metals futures contracts included gold, silver, platinum, and

palladium futures contracts, which were contracts for the delivery of gold, silver, platinum, and
   Case: 1:18-cr-00035 Document #: 127 Filed: 11/26/19 Page 3 of 11 PageID #:747



palladium, respectively, in the future at an agreed-upon price. Gold and silver futures contracts

were traded on COMEX, and platinum and palladium futures contracts were traded on NYMEX,

both using the Globex system.

                k.      Traders using Globex could place orders in the form of "bids" to buy or

"offers" to sell one or more futures contracts at various prices, or "levels."

                l.      Trading on Globex was conducted electronically using a visible "order

book" that displayed quantities of anonymous orders (1.e., offers to sell futures contracts and bids

to buy futures contraets).

               m.      An order was "filled" or "executed" when          a   buyer's bid price and a seller's

offer price for a particular contract matched.

               n.      An "iceberg" order was       a   type of order that traders could place when trading

precious metals futures contracts on COMEX and NYMEX. In an iceberg order, the total amount

of the order was divided into   a   visible portion of a certain pre-set quantity that was visible to other

market participants, and a portion of the order (i.e., the remainder of the order) that was not.

Whenever the visible portion of the order was filled, the same, pre-set quantity of the remaining,

hidden portion automatically became visible; this process repeated until the entire remainder of

the order was either executed or canceled.

               o.      All   dates and times referenced            in this Superseding      Indictment   are

approximate and inclusive and are in Central Standard Time or Central Daylight Time.
    Case: 1:18-cr-00035 Document #: 127 Filed: 11/26/19 Page 4 of 11 PageID #:748



        2.       From at least in or around March 2008 through at least in or around July 2073,the

exact dates being unknown to the Grand Jury, in the Northern District of Illinois, Eastern Division,

and elsewhere,

                                       JAMES VORLEY and
                                        CEDRIC CHANU,

the defendants herein, conspired and agreed with others known and unknown to the Grand Jury to

commit wire fraud affecting a financial institution, that is, the defendants did knowingly and with

the intent to defraud, having devised and intending to devise a scheme and artifice to defraud, and

for obtaining money and property by means of materially false and fraudulent                pretenses,

representations, and promises, transmit and cause          to be   transmitted,   by   means   of   wire

communication in interstate and foreign commerce, writings, signs, signals, pictures, and sounds

for the pu{pose of executing the scheme and artifice, all affecting at least one financial institution,

including Deutsche Bank AG, as well as other participants in the precious metals futures markets,

in violation of Title 18, United States Code, Section 1343.

                                    Purpose of the Conspiracy

        3.       The purpose of the conspiracy was to deceive other traders by creating and

communicating materially false and misleading information regarding supply or demand, in order

to induce such traders into trading precious metals futures contracts at prices, quantities, and times

that they would not have otherwise, in order to make money and avoid losses for the co-

conspirators.

                              Manner and Means of the Conspiracv

       4.        It was part of the conspiracy that VORLEY, CHANU, Liew, and others placed one

or more visible orders for precious metals futures contracts on one side of the market that, at the

time they placed the orders, they intended to cancel before execution (the "Fraudulent Orders") in

order to deceive other traders.


                                                  4
     Case: 1:18-cr-00035 Document #: 127 Filed: 11/26/19 Page 5 of 11 PageID #:749



          5.    It was further part of the conspiracy       that by placing the Fraudulent Orders,

VORLEY, CHANU, Liew, and others intended to create and communicate false and misleading

information regarding supply or demand (i.e., orders they did not intend to execute) in order to

deceive other traders.

          6.    It was further part of the conspiracy that this false and misleading information often

caused other traders     to buy or to sell futures contracts at prices, quantities, and times that they

otherwise would not have because, among other things, such traders reacted to the false and

misleading increase in supply or demand.

          7.    It was further part of the conspiracy that VORLEY, CHANU, Liew, and others

placed Fraudulent Orders to buy, which created the false and misleading impression in the market

of increased demand, which was intended to manipulate and move commodity futures prices

upward.

          8.    It was further part of the conspiracy that VORLEY, CHANU, Liew,             and others

placed Fraudulent Orders to sell, which created the false and misleading impression in the market

of increased supply, which was intended to manipulate and move commodity futures                 prices

downward.

          9.    It was fi.lther part of the conspiracy that VORLEY, CHANU, Liew,            and others

placed orders at a lower visible quantity, often in the form of iceberg orders, on the opposite side

of the market, that they intended to execute (the "Primary Orders").

          10.   It was further part of the conspiracy that VORLEY, CHANU, Liew, and              others

placed Frauduleni Orders with the intent to artificially manipulate and move the prevailing price

in   a manner that   would increase the likelihood that one or more of their Primary Orders would be

filled.
    Case: 1:18-cr-00035 Document #: 127 Filed: 11/26/19 Page 6 of 11 PageID #:750



        11   .   It was further part of the conspiracy that the Fraudulent Orders placed by VORLEY,

CHANU, Liew, and others were material misrepresentations that falsely and fraudulently

represented to traders that VORLEY, CHANU, Liew, and others were intending to trade the

Fraudulent Orders when, in fact, they were not because, at the time the Fraudulent Orders were

placed, VORLEY, CHANU, Liew, and others intended to cancel them before execution.

        12. It was further part of the conspiracy that VORLEY, CHANU, Liew, and others
engaged in this false, misleading, and deceptive practice both by themselves and     in coordination

with other traders at Deutsche Bank AG, including each other, all in furtherance of the conspiracy.

When placing Fraudulent Orders by themselves, either VORLEY, CHANU, Liew, and others

would place their Fraudulent Orders individually in order to facilitate the execution of their own

Primary Orders, without the placement of a Fraudulent Orders by another trader. By contrast,

coordinated placement of the Fraudulent Orders involved one or more additional traders. When

engaging in coordinated placement of Fraudulent Orders, VORLEY, CHANU, Liew, and/or one

or more other co-conspirators would place one or more Fraudulent Orders on one side of the market

in order to facilitate the execution of Primary Orders placed on the opposite side of the market by

either VORLEY, CHANU, Liew, or another trader.

        13. It was further part of the conspiracy that VORLEY, CHANU, Liew, and others
intended to, attempted to, and often did cancel the Fraudulent Orders before arry part of the

Fraudulent Orders were executed.

        14.      It was further part of the conspiracy that the Fraudulent Orders placed by VORLEY,

CHANU, Liew, and others exposed Deutsche Bank AG to (i) new and increased risks of            loss-
including in the form of: (a) fees, costs, and expenses incurred through investigations, litigation,

and proceedings arising from the underlying conduct; (b) losses associated with the financial risk

that the Fraudulent Orders would be executed (despite the traders' intent to cancel the Fraudulent
      Case: 1:18-cr-00035 Document #: 127 Filed: 11/26/19 Page 7 of 11 PageID #:751


Orders before execution); and (c) reputational harm-and           (ii) actual loss, including (a) the
payment by Deutsche Bank AG of a $30,000,000 civil monetary penalty to the CFTC on or around

January 29,2018, and (b) fees, costs, and expenses actually incurred through investigations,

litigation, and proceedings arising from the underlying conduct.

        ,15.    It was fuither part of the conspiracy that in submitting the Fraudulent Orders     and

Primary Orders in furtherance of their scheme, VORLEY, CHANU, Liew, and others, transmitted

and caused to be transmitted, wire communications from outside the United States into and through

the Northern District of Illinois.

         16.    It was fuither part of the conspiracy that, for example, on or around November       3,

2010, VORLEY and CHANU, together with Liew, engaged in the coordinated placement of

Fraudulent Orders at various prices, in order to facilitate the execution of Primary Orders placed

by Liew to trade gold futures contracts.

         17.    It was further part of the conspiracy that on or around that   same day, November 3,

2070, at or around the time they were engaging in the fraudulent activity described in paragraph

16,   VORLEY and Liew communicated via electronic chat. During this chat, VORLEY wrote to

Liew, in pertinent part, that their activity "was cladssic [sic] / jam it / woooooooooooo . . . . bif

[sic] it up." Liew replied to VORLEY, in pertinent part, "tricks from the . . . master."

         18.   It was fuither part of the conspiracy that, for example, on or around August 7 ,2011,

CHANU and Liew engaged in the coordinated placement of Fraudulent Orders at various prices,

in order to facilitate the execution of Primary Orders placed by Liew to trade gold futures contracts.

         19.   It was fuither part of the conspiracy that on or around that same day, August 7,

2011, at or around the time they were engaging in the fraudulent activity described in paragraph

18, CHANU and Liew communicated via electronic chat. During this chat, Liew wrote to

CHANU, in pertinentpart, "i should job it here right lu think?" to which CHANU replied to Liew,
   Case: 1:18-cr-00035 Document #: 127 Filed: 11/26/19 Page 8 of 11 PageID #:752



in pertinent part, "yup / sell 10k here / i ll help you." Later in the chat, Liew wrote to CHANU, in

pertinent part, "u be careful sweetie / dun get given here / lol."

        All in violation of Title   18, United States Code, Section 1349.

                           COUNTS TWO THROUGH SEVENTEEN
                          (Wire Fraud Affecting a Financial Institution)

        The SPECIAL JUNE 2018 GRAND JURY turther charges:

        20.    Paragraphs 1 and 3 through 19 are incorporated herein.

        21.    From at least in or around March 2008 through at least in or around July 2013, in

the Northem District of Illinois, Eastern Division, and elsewhere,

                                         JAMES VORLEY and
                                          CEDRIC CHANU,

the defendants herein, knowingly and with the intent to defraud, having devised and intending to

devise a scheme and artifice to defraud, and for obtaining money and property by means of

materially false and fraudulent pretenses, representations, and promises, transmitted and caused to

be transmitted, by means of wire communication in interstate and foreign cofitmerce, writings,

signs, signals, pictures, and sounds for the purpose of executing the scheme and   artifice-including

wire communications in firtherance of the placement of Fraudulent Orders on or around the dates

listed in the table below, each constituting a separate count of this Superseding Indictment, from

outside the United States to the CME Group in Chicago and Aurora,       Illinois-all affecting at least
one financial institution, including Deutsche Bank AG, as well as other participants in the precious

metals futures markets.
      Case: 1:18-cr-00035 Document #: 127 Filed: 11/26/19 Page 9 of 11 PageID #:753



Count        Date            Start Time           Description of Wire Communication          Defendant(s)
  2      Feb.12,2010        03:52:21.204 Placement of 1 1 Fraudulent Orders to sell 10       VORLEY
                                 AM           gold futures contracts each (110 contracts
                                              total)
  J      Mar. 30,2010        l0:42:33.165 Placement of 286 Fraudulent Orders to sell         CHANU
                                 AM            10 silver futures contracts each (2,860
                                              contracts total)
 4       June 17, 2010      10:19:31.207 Placement of 10 Fraudulent Orders to buy            VORLEY
                                 AM            10 gold futures contracts each (100
                                              contracts total)
 5       {ug.26,2010        03:10:46.989 Placement of 8 Fraudulent Orders to buy 10          VORLEY
                                 AM           gold futures contracts each (80 contracts
                                              total)
 6        Oct. 7,2010        8:02:28.639      Placement of one Fraudulent Order to buy       VORLEY
                                 AM           100 eold futures contracts                     and CHANU
 7       Nov. 3,2010        02:44:03.584 Placement of one Fraudulent Order to buy            CHANU
                                 AM           100 eold futures contracts
 8       Nov. 3,2010        02:48:04.813 Placement of 17 Fraudulent Orders to buy            VORLEY
                                 AM           10 gold futures contracts each (170
                                              contracts total)
 9       Ilpr.20,2011       0l:42:52.256 Placement of 16 Fraudulent Orders to buy            CHANI]
                                 AM           gold futures contracts each (160 contracts
                                              total)
 10      May 5, 2011        02:3 5 :3 0.3 1 0 Placement of 15 Fraudulent Orders to brry      VORLEY
                                AM         10 silver futures     contracts each    (   1s0
                                           contracts total)
 ti      May 11,2011        08:57:27.095   Placement of 14 Fraudulent Orders to sell 10 CHANU
                                PM         silver futures contracts each (140 contracts
                                           total)
 12      Aug. 7,2011        10:46:06.911   Placement of 40 Fraudulent Orders to buy CHANU
                                PM          10 gold futures contracts each (400
                                           contracts total)
 13      Aug. 9,2011        07:59:18.245   Placement of one Fraudulent Order to buy CHANU
                                PM         50 eold futures contracts
 t4     Sept. 30, 201   1   05:02:36.389   Placement of one Fraudulent Order to sell VORLEY
                                AM          100 gold futures contracts and 32 and CHANII
                                           Fraudulent Orders to sell 10 gold futures
                                           contracts each (420 contracts total)
 15      Iuly 13,2012       03:13:50.277   Placement of 30 Fraudulent Orders to sell 10 CHANU
                                AM         gold futures contracts each (300 contracts
                                           total)
 t6     Sept.74,2012        02:55:15.619   Placement of 22Fraudulent Orders to sell 10 CHANU
                                AM         gold futures contracts each (220 contracts
                                           total)
 17      Iuly 9,2013        lI:52:04.617   Placement of one Fraudulent Order to buy VORLEY
                                AM         100 eold futures contracts
   Case: 1:18-cr-00035 Document #: 127 Filed: 11/26/19 Page 10 of 11 PageID #:754



        All in violation of Title   18, United States Code, Sections 1343   and2.

                             CRIMINAL FORFEITURE ALLEGATION
                       AS TO COUNTS ONE THROUGH SEVENTEEN

        22.     The factual allegations contained       in   Counts One through Seventeen of this

Superseding Indictment are hereby re-alleged and are incorporated by reference for the purpose     of

alleging forfeiture to the United States pursuant to Title 18, United States Code, Section

982(a)(2)(A), and Title 28, United States Code, Section 2ail@).

        23.     Upon conviction of any of the offenses alleged in Counts One through Seventeen,

namely, conspiracy to commit and substantive counts of wire fraud affecting a financial institution,

in violation of Title 18, United     States Code, Sections 1343 and 1349, the defendants, JAMES

VORLEY and CEDRIC CHANU, shall forfeit to the United States any and all property, real or

personal, which constitutes or is derived from proceeds traceable to the aforementioned offenses,

pursuant to Title 18, United States Code, Section 982(a)(2)(A) and Title 28, United States Code,

Section 2461(c), and any property traceable to such property. The property to be forfeited shall

include, but is not limited to, the following:

               A money judgment in favor of the United States of America equal to the value of

any property, real or personal, which constitutes or is derived from proceeds traceable to violations

of Title 1 8, United States Code, Section 1343 and 1349.

       24. If any of the property described above, as a result of any act or omission of the
defendants:

       a.      cannot be located upon the exercise of due diligence;
       b.      hasbeen transferred or sold to, or deposited with, a third party;
       c.      hasbeen placed beyond the jurisdiction of the Court;
       d.      hasbeen substantially diminished in value; or
       e.      hasbeen commingled with other property that cannot be divided without
               difficulty;




                                                   l0
   Case: 1:18-cr-00035 Document #: 127 Filed: 11/26/19 Page 11 of 11 PageID #:755



it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b), to seek the forfeiture of any other

property of the defendants up to the value of the above forfeitable property and obtain a money

judgment in an amowrt equal to the value of the property involved in the violations.


                                                     A TRUE BILL:



                                                     FOREPERSON


       ROBERT A. ZINK
       Chief
       U.S. Department of Justice
       Criminal Division, Fraud Section




       Avi Perry                                     Brian Young
       Assistant Chief                               Deputy Chief

       U.S. Department of Justice
       Criminal Division, Fraud Section




                                               11
